FLAHERTY, Chief Justice,
dissenting.
The majority correctly states that in Pennsylvania the objectives of punitive damages are punishment and deterrence of the tort-feasor or others. Yet in the face of conclusions by the overwhelming majority of jurists and legal scholars who have considered this matter, the majority, in my view, incorrectly concludes that punitive damages are recoverable from a deceased tortfeasor’s estate. This conclusion rests primarily on the unsupported assertions that even though dead tort-feasors can be neither punished nor deterred, imposing punitive damages on their estates may serve to deter others and that this deterrent effect is no more speculative than when the tortfeasor is still alive. The very fact that such damages may (or may not) deter others renders this hoped for general deterrent effect purely speculative.
Citing established Pennsylvania case law, Mr. Justice Zappala has observed that punitive damages are “purely penal in nature.” This penal nature of punitive damages results in the availability of a quasi-criminal sanction in civil proceedings. That is, unlike civil compensatory damage awards which serve to compensate those who have been wronged for injuries sustained, punitive, or exemplary, damages impose punishment and make an example of the offender, a function normally reserved for criminal law.
The specific and general deterrent effects of punitive damages are inextricably linked to this quasi-criminal penal nature. The tortfeasor is specifically deterred because of the punishment of some penal sanction imposed directly upon him, and other potential tortfeasors may be generally deterred because they are made aware of a risk of such sanctions being imposed directly upon them through observation of the punishment of others. There is little question that one who has been sufficiently punished for wrongdoing will be deterred from undertaking similar acts in the future. However, the effectiveness of general deterrence upon potential future wrongdoers is highly questionable and dependant upon numerous, sometimes intangible, variables.
The most obvious factor upon which general deterrence depends is that in order for a potential wrongdoer to be effectively deterred by some penal sanction he must be aware that the sanction exists. In other words, this potential tortfeasor must have had an exemplary experience where he became aware of the consequences of certain acts by witnessing, as an example, the punishment of those held responsible for like acts.
One aspect of this awareness is the certainty that one’s actions will result in punishment. In fact, in studies of the effectiveness of punishment as a general deterrent, both legal and behavioral commentators have concluded that the certainty of punishment has a far more significant impact on deterrence than the severity of the penalty.1 That is, in order to be deterred, a potential tortfeasor would have to possess a reasonable certainty that there is a high risk that his wrongdoing will be detected and held liable, first for compensatory and then for punitive damages.
This assumes, of course, that the tortfeasor has rationally conducted a cost-benefit analysis of the potential consequences of his actions, knowing that even his untimely death will not insulate his potential heirs and estate creditors from paying for his wrongdoing. Most wrongdoers, I suggest, do not give such consideration to their actions. For those who do, the risk of punishment is outweighed by the perceived benefit of their actions up to the point where the probability of punishment increases the risk factor to an unacceptable level; they believe they will get away *1133■with it. To illustrate, most drivers are aware that exceeding the speed limit is punishable by fines in proportion to the excess in speed. To use an example, many drivers, in order to save some time, are willing to take a chance and exceed the posted limit up to the point that the probability that they will be caught and fined exceeds any perceived benefit of time saved. They are unwilling to go any faster, not because of the severity of the penalty, but because they are more certain that they will be caught and a penalty will be imposed.
The ordinary reasonable person is aware that criminal behavior carries with it the commensurate risk of fines or imprisonment; however, the same cannot be said of the same person’s awareness of the consequences of tortious conduct. Other than individuals who have had some exposure to legal matters, most people are simply unfamiliar with the concepts and processes of civil law. While they may have a vague idea that certain conduct might súbjeet them to a civil suit, they do not truly understand the consequences of their potentially tortious actions other than the chance that they may be sued and “fined” in the form of damages; it is highly unlikely that the average individual distinguishes between compensatory and punitive damage awards. It is even less likely that such a person, even if aware of the difference between compensatory and punitive damages, would possess any reasonable level of certainty that his conduct will subject him, or his estate should he die, to punitive sanctions. Any deterrent effect he may experience is more likely to derive simply from the risk of having to defend himself in a lawsuit (along with the associated cost) and the potential of having to pay damages, without regard to whether they are compensatory or punitive.
It is precisely this lack of certainty, or even awareness in many cases, which leaves the effectiveness of punitive damages as a general deterrent nebulous and highly suspect. While it may be acceptable to use general deterrence as a justification of such damages when the actual tortfeasor is punished, such a hypothetical basis is insufficient justification for inflicting punishment on the innocent, hoping on the off chance that some potential tortfeasor may be deterred.
The majority attempts to bolster its conclusion by stating that they “are not persuaded by the proposition that imposing punitive damages fon a tortfeasor’s estate] will punish only the innocent beneficiaries of the [estate, because the] heirs of the decedent tortfeasor are in essentially the same financial position as if the tortfeasor were living at the time damages were awarded.” On its face this statement appears to be true; however, the underlying reasoning is fundamentally flawed. While it is true in a case like this that there is no difference between the amount of funds available to the future estate of a living tortfeasor and those available to the estate of the same tortfeasor who predeceases the award of punitive damages, the majority fails to grasp an important distinction.
In the first case it is the tortfeasor himself who is being directly punished. Any potential future heirs or estate creditors are being punished, if at all, only incidentally to the wrongdoer. Particularly, since he is not deceased they have no vested interest in his future estate; nemo est haeres viventis (a living person has no heirs) — they are not yet ascertained. Most importantly, the primary goals of punitive damages have been achieved. The tortfeasor has been punished and, presumably, deterred; he now serves as an example to others in the hope that they too may be deterred.
In the second case, the tortfeasor is not punished at all. Neither is he held out as an example to others. Instead, punishment is directly inflicted upon the subsequently ascertained and innocent heirs and creditors of the estate. Their interests in the estate attach at the time the tortfeasor dies.
However, a plaintiffs interest in compensatory damages attaches at the time the harm occurs, unlike his interest in punitive damages which do not attach until handed down by a jury.2 If the tortfeasor should die *1134prior to the award of damages, the plaintiffs interest in compensatory damages has already attached and if he prevails in court he must then throw in his lot with the other estate creditors. However, his interest in punitive damages has not attached and any such recovery is at the expense of the already attached interest of the innocent beneficiaries and creditors of the estate. While this may seem a minor, pedantic distinction, to disregard it is antithetical to the fundamental notion of justice; our society does not punish the innocent for the wrongdoing of another.
This concept bears particular relevance to the imposition of punitive damages on a deceased tortfeasor’s estate when considered in light of our previous holdings. In Feld v. Merriam, 506 Pa. 383, 485 A.2d 742 (1984), we reiterated that this court has embraced as a guideline § 908 of the Restatement (Second) of Torts. In addition to disallowing the recovery of punitive damages from a tortfea-sor’s estate, the Restatement sets forth factors which must be considered when punitive damages are sought. As this court held in Feld, supra, “one must look to the act itself together with all the circumstances including ... the relations between the parties_” Id. at 395, 485 A.2d at 748 (internal quotation marks omitted).3
In the present case, there is no relationship between the aggrieved party and the estate beneficiaries, the estate creditors, or even the estate itself, regardless of the loathsome nature and egregiousness of Thebes’ conduct. Neither the beneficiaries, the creditors nor the estate were responsible for that conduct. The only claim the aggrieved party has against the estate is the already vested interest in compensatory damages.
Punitive damages are quasi-criminal fines imposed upon civil defendants in a system which lacks the constitutional and procedural safeguards afforded criminal defendants. To inflict a quasi-criminal punishment upon these innocent parties on the basis of something as hypothetical and nebulous as general deterrence is illogical and manifestly unjust. The only difference between imposing criminal penalties on the survivors of deceased convicts and the imposition of punitive damages on a deceased tortfeasor’s estate is that the tortfeasor’s survivors cannot avail themselves of the constitutional protections afforded a convict’s survivors. With this decision, this court continues to encourage juries to engage in the “unrestrained venting of their punitive impulses” warned against in Kirkbride v. Lisbon Contractors Inc., 521 Pa. 97, 105, 555 A.2d 800, 804 (1989)(Flaherty, J. dissenting).
Therefore, I dissent.

. See e.g., Michael K. Block & Vernon E. Gerety, Some Experimental Evidence on Differences Between Student and Prisoner Reactions to Monetary Penalties and Risk, 24 J. Legal Stud. 123 (1995); Daniel W. Shuman, The Psychology of Deterrence in Tort Law, 42 U. Kan. L. Rev. 115 (1993); and H. Frances Pestello, Deterrence: A Reconceptuali-zation, 30 Crime & Delinq. 593 (1984). Compare with Panel On Research On Deterrent And Inca-pacitative Effects, Report of the Panel, Deterrence And Incapacitation: Estimating The Effects Of Criminal Sanctions On Crime Rates (Alfred Blumstein et al. eds,1978)(concluding that there is insufficient scientifically valid evidence to associate a general deterrent effect on those not directly sanctioned with increases in the severity or certainty of imposition of penal sanctions), and Dan B. Dobbs, Handbook on the Law of Remedies (1973)(stating that punitive damages have not been shown to be effective deterrents).


. As this court has previously determined, "punitive damages are considered a 'windfall to the plaintiff and not a matter of right-Colodonato v. Consolidated Rail Corp., 504 Pa. 80, 470 *1134A.2d 475, 479 (1983)(citing W. Prosser, Law of Torts § 2 at 9 (4th ed.1971)).


. In addition to setting forth the standards for imposing punitive damages, this court has also cast a jaundiced eye upon the imposition of punitive damages on innocent parties. See e.g., Feld, supra (concluding that a party cannot be assessed punitive damages based upon the outrageous acts of others), and Feingold v. Southeastern Pa. Transp. Auth., 512 Pa. 567, 517 A.2d 1270 (1986)(relying on Newport v. Fact Concerts, Inc., 453 U.S. 247, 101 S.Ct. 2748, 69 L.Ed.2d 616 (1981), in disallowing the imposition of punitive damages on a municipality as a windfall to the plaintiff which punishes only innocent taxpayers).